Citation Nr: 0948336	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  09-14 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
cellulitis of the right hand with bony density in the right 
wrist, previously claimed as a right hand condition secondary 
to coral poisoning. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1948 to 
December 1949 and from February 1952 to October 1953.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a October 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Fargo, 
North Dakota (RO) which denied service connection for 
cellulitis of the right hand secondary to coral poisoning 
with bony density in the right wrist because evidence 
received was not new and material.    

The issue of entitlement to service connection for residuals 
of cellulitis of the right hand with bony density in the 
right wrist is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed July 1992 rating decision, the RO denied 
service connection for cellulitis of the right hand secondary 
to coral poisoning with bony density in the right wrist.

2.  Evidence received since the July 1992 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for residuals of cellulitis 
of the right hand with bony density in the right wrist.





CONCLUSIONS OF LAW

1.  The July 1992 rating decision which denied service 
connection for cellulitis of the right hand secondary to 
coral poisoning with bony density in the right wrist is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2009).

2.  The evidence received subsequent to the July 1992 rating 
decision is new and material; the claim for service 
connection for residuals of cellulitis of the right hand with 
bony density in the right wrist is reopened.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 
3.303, 3.307, 3.309, 3.317, 20.1105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).  With respect to new 
and material evidence claims, VA must notify a claimant of 
the evidence and information that is necessary to (1) reopen 
a claim, and (2) establish entitlement to the underlying 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) 
(2009; Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA 
notice must include an explanation of the meaning of both 
"new" and "material" evidence, and must describe the 
particular type of evidence necessary to substantiate any 
service connection elements found to be insufficiently shown 
at the time of the prior final denial.  

The VCAA duty to notify was satisfied in a July 2008 notice 
letter.  VA informed the Veteran of the evidence necessary to 
substantiate his claim, evidence VA would reasonably seek to 
obtain, and information and evidence for which the Veteran 
was responsible.  VA provided the Veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The July 2008 notice letter also 
provided the Veteran with an explanation of the meaning of 
both "new" and "material" evidence and provided notice of 
the particular type of evidence needed to substantiate 
elements found to be insufficiently shown at the time of the 
previous denial of service connection.  

The Veteran's service treatment records and identified VA and 
private treatment records have been associated with the 
claims file.  Although a VA examination was not conducted 
with respect to the Veteran's new and material evidence 
claim, VA is not required to obtain an examination for a 
claim to reopen a finally decided decision.  38 C.F.R. § 
3.159(c).  VA has provided the Veteran with every opportunity 
to submit evidence and arguments in support of his claim, and 
to respond to VA notices.  The Veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  With respect to the 
issue of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for 
residuals of cellulitis of the right hand with bony density 
in the right wrist, the Board finds that the record is 
complete and the case is ready for review.



B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2009).  
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board is required to determine whether new and material 
evidence has been presented before it can reopen a claim and 
readjudicate service connection or other issues on the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. 
Cir. 1996).  

If new and material evidence is presented or secured with 
respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  38 C.F.R. § 
3.156(a) (2009).  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  If the Board determines that the evidence submitted 
is new and material, it must reopen the case and evaluate the 
appellant's claim in light of all the evidence.  Justus v. 
Principi, 3 Vet. App. at 512.

In an unappealed July 1992 rating decision, the RO denied 
service connection for cellulitis of the right hand secondary 
to coral poisoning with bony density in the right wrist.  In 
that decision, the RO determined that clinical findings 
relative to the right wrist were post-service in origin and 
not related to cellulitis secondary to coral poisoning.  The 
Board notes that evidence of record at the time of the July 
1992 rating decision established a diagnosis of cellulitis in 
service, and indicated that x-ray changes of the wrist were 
not related to old resolved cellulitis.  Therefore, new and 
material evidence in this case must establish that the 
Veteran has a current right hand or wrist condition related 
to cellulitis in service.

Evidence received subsequent to the July 1992 decision 
includes (1) private treatment records from St. Mary's 
Regional Health Center dated in December 1998, (2) a private 
medical opinion from Dr. T.S., (3) a private medical opinion 
from Dr. B.G.R., (4) a June 2009 RO informal conference 
report, and (5) VA treatment records dated in September 1992.  

The Board finds that the new evidence submitted is material.  
VA and private treatment reports reflect current pathology in 
the right wrist, to include carpal tunnel syndrome with a 
right carpal tunnel release in December 1998.  A December 
1998 treatment report noted that the Veteran's symptoms were 
atypical for carpal tunnel syndrome.  Private medical 
opinions from Dr. T.S. and Dr. B.G.R. show that the Veteran's 
right hand and wrist symptoms may be related to his previous 
injury, and that there could be a relationship between the 
Veteran's in-service infection and subsequent carpal tunnel 
symptoms.  

New evidence of record indicates that the Veteran may have a 
current right hand and/or wrist disability, to include right 
carpal tunnel syndrome, which is related to an in-service 
diagnosis of cellulitis.  The Board finds that this evidence 
relates to an unestablished fact necessary to substantiate 
the Veteran's claim.  Accordingly, the Board finds that the 
Veteran has submitted new and material evidence sufficient to 
reopen a claim of entitlement to service connection for 
residuals of cellulitis of the right hand with bony density 
in the right wrist.  As such, the claim has been reopened.

However, as explained in the REMAND below, further 
development is necessary before the Board can address the 
merits of the Veteran's claim.


ORDER

The claim of entitlement to service connection for residuals 
of cellulitis of the right hand with bony density in the 
right wrist is reopened, and to this extent only, the appeal 
is granted.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

Private medical opinions show that the Veteran may have a 
current right hand or wrist disability which is related to 
cellulitis in service.  In light of the "low threshold" as 
announced in McLendon v. Nicholson, the Board finds that 
remand for a VA examination is necessary to determine if the 
Veteran has a current right hand and/or wrist disability 
etiologically related to service.  The Board notes that the 
Veteran was afforded a VA examination in July 1992 in 
conjunction with his prior claim for service connection; 
however, right carpal tunnel syndrome was not diagnosed at 
that time, and there were no reasons or bases provided for 
the opinion rendered.  Therefore, the Board finds that an 
updated examination, which takes into consideration 
additional evidence of record, is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be afforded a VA 
examination within the appropriate 
specialty to determine if he has a 
currently diagnosed right hand and/or 
wrist disability which is related to 
cellulitis of the right hand in 
service.  The claims folder must be 
made available to the examiner for 
review before the examination, and the 
examination report should reflect that 
such review was completed.  All 
indicated tests should be performed and 
the findings reported in detail.  

Following a review of the record and an 
examination of the Veteran, the 
examiner should identify any current 
right hand and/or wrist disabilities; 
and for each diagnosis, state whether 
it is at least as likely as not that 
any such disability is etiologically 
related to the Veteran's cellulitis in 
service or otherwise to the Veteran's 
service.  

The examiner must provide a rationale 
for his or her opinion with references 
to the evidence of record.  The 
examiner should specifically discuss 
findings in the service treatment 
records, and private opinions 
associated with the claims file.

2.  When the development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence.  If the benefit sought is not 
granted, the RO/AMC should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


